The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-45 and 52-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 40 and 52 recite the limitations "the pixel and sensor noise, registration accuracy, and changes in frame-to-frame images".  There is insufficient antecedent basis for this limitation in the claim as there are no prior limitations claimed in regard to these features.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 40-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 40-57 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 40, 46, and 52, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a method] comprising:
[…]
[collecting] body point data of a user […] when the user is on [a] stage, the body point data including a first torso point data, a second torso point data, a left arm point data, a right arm point data, a left leg point data, and a right leg point data,
display, in response to [collecting] the body point data […] an instruction prompt […], the instruction prompt providing instructions for the user to stand in a baseline position,
detect the user in the baseline position by [determining] the first torso point data and the second torso point data in an upright position superposed above the left leg point data and the right leg point data with the left arm point data and the right arm point data laterally offset to the first torso point data and the second torso point data,
display, in response to [determining] the user in the baseline position, an exercise prepare prompt […], the exercise prepare prompt providing instructions for the user to stand in an exercise start position,
detect the user in the exercise start position by [determining] an overhead squat with the first torso point data and the second torso point data in an upright position superposed above the left leg point data and the right leg point data with the left arm point data and the right arm point data superposed above the first torso point data and the second torso point data,
display in response to [determining] the user in the exercise start position, an exercise movement prompt for the overhead squat […], the exercise movement prompt including an announcement and checkmarks as progress points confirming the body of the user is aligned […] and providing instructions for the user to execute an exercise movement for a set number of repetitions, each repetition being complete when the user returns to the exercise start position,
[…] detect an exercise trigger [….] the exercise trigger being displacement of the user from the exercise start position by sensing displacement of the body point data,
display, in response to […] detecting […] completion of the set number of repetitions, an exercise end prompt […], the exercise end prompt providing instructions for the user to stand in an exercise end position,
detect the user standing in the exercise end position by [determining] the first torso point data and the second torso point data in an upright position superposed above the left leg point data and the right leg point data with the left arm point data and the right arm point data laterally offset to the first torso point data and second torso point data,
[…]
calculate an activation score by assessing position of the body point data […],
calculate a posture score by assessing vertical differentials within the body point data,
calculate a symmetry score by assessing imbalances within the body point data,
calculate a mobility score by assessing angles using the body point data, and
display the mobility score and a mobility body map […], wherein the mobility score and a body map portion of the mobility body map shows an indicator or heat map of inefficiencies related to the mobility score.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a housing securing an optical sensing instrument, a display, a processor, and a memory therewith; a busing architecture communicatively interconnecting the optical sensing instrument, the display, the processor, and the memory; the optical sensing instrument monitoring a stage, the stage being an empty, wearableless virtual volumetric cubic area that is compatible with human exercise positions and movement, the stage including a rectangular volume in space at a monitoring distance from the optical sensing instrument; the display facing the stage, the display includes an interactive portal; memory accessible to the processor, the memory including processor-executable instructions; and/or capturing the body point data by creating, for each pixel in at least one of the captured image frames, a value representative of a sensor measurement, the sensor measurement including a difference in intensity between the pixel in a current frame and pixels from previous frames, and determining motion of the user based on intensity differences between the pixels, the intensity differences being determined based on a scaled average difference, the scaled average difference being a statistical dispersion of data resulting from normalizing the difference of a value representative of the sensor measurement of the pixel and sensor noise, registration accuracy, and changes in frame-to-frame images, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a housing securing an optical sensing instrument, a display, a processor, and a memory therewith; a busing architecture communicatively interconnecting the optical sensing instrument, the display, the processor, and the memory; the optical sensing instrument monitoring a stage, the stage being an empty, wearabeless virtual volumetric cubic area that is compatible with human exercise positions and movement, the stage including a rectangular volume in space at a monitoring distance from the optical sensing instrument; the display facing the stage, the display includes an interactive portal; and/or the memory accessible to the processor, the memory including processor-executable instructions, and/or capturing the body point data by creating, for each pixel in at least one of the captured image frames, a value representative of a sensor measurement, the sensor measurement including a difference in intensity between the pixel in a current frame and pixels from previous frames, and determining motion of the user based on intensity differences between the pixels, the intensity differences being determined based on a scaled average difference, the scaled average difference being a statistical dispersion of data resulting from normalizing the difference of a value representative of the sensor measurement of the pixel and sensor noise, registration accuracy, and changes in frame-to-frame images these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 6-9 in Applicant’s specification generally, and paragraphs 35-36 specifically in regard to capturing body point data and determining motion based on intensity differences between the pixels.

	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20160346601 A1 by Marcandelli et al (“Marcandelli”), in view of PGPUB US 20130268205 A1 by Argones et al ("Aragones"), further in view of YouTube video “The Overhead Squat,” features as evidenced by captures at 0 and 4 seconds of 55, published on 1/15/15, URL https://www.youtube.com/watch?v=RD_vUnqwqqI; downloaded on 2/6/19 (“Squat”), further in view of PGPUB US 20170238692 A1 by Sarubbo et al (“Sarubbo”).
In regard to Claim 40, Marcandelli teaches an integrated goniometry system comprising: 
a housing securing an optical sensing instrument, a display, a processor, and memory therewith;
a busing architecture communicatively interconnecting the optical sensing instrument, the display, the processor, and the memory;
(see, e.g., Figure 1; specifically in regard to “optical sensing instrument” see, e.g., Figure 1, selection 23 and paragraph 62;  and specifically in regard to “a processor, and memory”, paragraph 89 in regard to “control system”);

the optical sensing instrument monitoring a stage, the stage being a […] virtual volumetric cubic area that is compatible with human exercise positions and movement, the stage including a rectangular volume in space at a monitoring distance from the optical sensing instrument;
(see, e.g., Figure 1; and specifically in regard to a "stage" see selection 10) and the space above it);
the display facing the stage, the display includes an interactive portal; and
	(see, e.g., Figure 1 and paragraph 59 in regard to “interactive portal”);
the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to:
[…] sense […] body point data of a user with the optical sensing instrument when the user is on the stage, the body point data including a first torso point data, a second torso point data, a left arm point data, a right arm point data, a left leg point data, and a right leg point data,
	(see, e.g., Figure 9 and paragraph 65);

	Furthermore, to the extent that Marcandelli may fail to teach all of the remaining limitations, however, in an analogous reference Aragones teaches
display, in response to optically sensing the body point data, wearablelessly and contactlessly, an instruction prompt on the interactive portal, the instruction prompt providing instructions for the user to stand in the baseline position.
(see, e.g., paragraph 41 and specifically "present a representation of user...");
detect the user in the baseline position by sensing the first torso point data and second torso point data in an upright position superposed above the left leg point data and the right leg point data with the left arm point data and right arm point data laterally offset to the first torso point data and second torso point data,
(see, e.g., paragraph 46; Figure 3; and Figure 4.  See Figure 4, selections 402d and 402j in regard to " the first torso point data and second torso point data”.  See Figure 4, selections 402e and 402k in regard to “left leg point data and the right leg point data”.  See Figure 4, selections 402b and 402h in regard to “left arm point data and right arm point data”.);
Display, in response to detecting the user is in the baseline position, an exercise prepare prompt on the interactive portal, the exercise prepare prompt providing instructions for the user to stand in the exercise start position, 
(see, e.g., paragraph 50);
detect the user in the exercise start position by sensing the [user in the exercise start position]
(see, e.g., paragraph 53; and Figure 6, Frame 1);
display […] the user in the exercise start position, an exercise movement prompt on the interactive portal, the exercise movement prompt […] confirming…aligned […] and providing instructions for the user to execute an exercise movement for a set number of repetitions, […], and
(see, e.g., paragraph 50 to prompting and specifically in regard to "a set number of repetitions" see, e.g., paragraph 80; in regard to “confirming the body of the user is aligned” see, e.g., paragraph 41); 
detect an exercise trigger, the exercise trigger being displacement of the user from the exercise start position by sensing displacement of the body point data
(see, e.g., paragraph 53)
display, in response to sensing the body point data, an instruction prompt on the interactive portal, the instruction prompt providing instructions for the user to stand in the baseline position.
(see, e.g., paragraph 41 and specifically "present a representation of user...");
detect the user in the baseline position by sensing the first torso point data and second torso point data in an upright position superposed above the left leg point data and the right leg point data with the left arm point data and right arm point data laterally offset to the first torso point data and second torso point data,
(see, e.g., paragraph 46; Figure 3; and Figure 4.  See Figure 4, selections 402d and 402j in regard to " the first torso point data and second torso point data”.  See Figure 4, selections 402e and 402k in regard to “left leg point data and the right leg point data”.  See Figure 4, selections 402b and 402h in regard to “left arm point data and right arm point data”.);
calculate an activation score by assessing position of the body point data,
(see, e.g., paragraphs 52 ,55, and 59; see, e.g., paragraph 55 in regard to computing a score based on “back straightness”);
calculate a posture score by assessing vertical differentials within the body point data,
(see, e.g., paragraphs 52 ,55, and 59; see, e.g., paragraph 55 in regard to computing a score based on “depth of squat”);
calculate a symmetry score by assessing imbalances within the body point data
(see, e.g., paragraphs 52 ,55, and 59; see, e.g., paragraph 52 in regard to computing a score based on “desired relationship between multiple body parts”);
[…]
display the mobility score…mobility score
(see, e.g., paragraphs 54-55 and 88 in regard to displaying two datum ( a “mobility score” and “mobility body map”) in regard to displaying energy expenditure and a ranking of that energy expenditure, which is a measure of whether or not the subject is performing the exercise properly/efficiently; furthermore, to the extent to which the second display taught by Aragones may not also take the visual appearance of a “mobility body map” however the visual appearance of this claimed display as including a “mobility body map” does not patentably distinguish over Aragones to the extent that the display has no functional relationship to the claimed substrate (the computer display) as it simply appears on that substrate.  See MPEP 2111.05.

Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the programming as taught by Aragones in regard to prompting, measuring, and scoring of an exercise routine to the system otherwise taught by Marcandelli in order to better guide and measure the user's progress through the exercise routine.
	Furthermore, Aragones also teaches employing a camera system to capture body point data of the user (“optically sense, wearablelessly and contactlessly”) in order to characterize the user’s success/failure at performing an exercise.  See, e.g., paragraphs 42-46.
	Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
	Specifically, it would have been obvious to have substituted the camera system taught by Aragones for tracking body part movement for the tracking system otherwise taught by Marcandelli, in order to provide more flexibility for the user to move his her body, and which would also result thereby in the claimed “stage being an empty, wearableless virtual volumetric cubic area that is compatible with human exercise positions and movement” because the cable handles of Mercandelli would no longer be employed.
Furthermore, and in regard to the claimed limitations of
calculate a mobility score by assessing angles using the body point data.
Aragones teaches assessing the angles between, e.g., the user’s body parts in order to determine the correctness/incorrectness to which he/she is performing the exercise (see, e.g., paragraphs 52, 59-61, 67, and 82) as well as scoring the user’s form (see, e.g., paragraph 55), to the extent that Aragones may not specifically teach employing the angle measures to compute the form scores, 
However, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have used the angle measures taught by Aragones to compute the form scores also taught by Aragones in order to better identify if the user was correctly/incorrectly performing the exercise.

Furthermore, while Aragones teaches prompting a baseline position to begin a set of repetitions (see supra) and then detecting the completion of that set with a certain number of repetitions (see, e.g., paragraph 80) as well as doing multiple sets of repetitions (paragraphs 71 and 73), it may not specifically teach wherein the prompting for the baseline position is provided with each successive set of repetitions
However, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have combined the features taught by Aragones to prompt the user at the completion of a first set (first number of repetitions) and before the beginning of the next set of repetitions, to resume the baseline position, in order to correctly sense the user’s coordinates in space.  This prompting of the baseline position thereby teaches the additionally claimed limitations in regard to “prompt…the user to stand in an exercise end position” and “detect the user standing in the exercise position”, to the extent that the claimed “end position” is the baseline position taught by Aragones that the user is prompted to resume before each succeeding set of repetitions.
Furthermore, while both Aragones and Marcandelli both teach a system to instruct the user how to do a squat, to the extent which the otherwise cited prior art may fail to teach all of the claimed limitations, however, in an analogous reference, Overhead Squat teaches
[an exercise prepare prompt an exercise start position wherein the] first torso point data and second torso point data in an upright position superposed above the left leg point data and the right leg point data with the left arm point data and right arm point data superposed above the first torso point data and second torso point data,
(see, e.g., Overhead Squat at 0 of 55 seconds);
[an exercise prompt showing] each repetition being complete when the user returns to the exercise start position
(see, e.g., Overhead Squat at 4 of 55 seconds).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Specifically, it would have been obvious to have used the system taught by the combination of the otherwise cited prior art to implement the overhead squat exercise as taught by Overhead Squat, in order to better instruct the user how to perform an overhead squat.
Furthermore, while Aragones teaches providing prompts in regard to exercise repetitions (see, e.g., paragraph 50) to the extent to which the otherwise cited prior art may fail to specifically teach providing a prompt comprising the claimed “an announcement and checkmarks” the visual appearance of such a prompt does not patentably distinguish over Aragones to the extent that the prompt has no functional relationship to the claimed substrate (the computer display) as it simply appears on that substrate.  See MPEP 2111.05.

Furthermore, Sarubbo teaches employing the difference in pixel intensity in successive frames in order to detect motion of an object based on intensity differences between the pixels (see, e.g., p39-40);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have employed the functionality taught by Sarubbo as part of the system otherwise taught by Mercandelli, in order to more precisely identify the motion of the body segments from the optical sensing data.

In regard to Claim 41, Aragones teaches these features at, e.g., paragraph 41 in regard to “prompt the user…”
In regard to Claim 42, Aragones teaches these features, see rejection of Claim 1.
In regard to Claims 43-45, Marcandelli teaches these features.  See Figure 9.

Claims 46-51 are rejected under 35 U.S.C. 103 as being unpatentable over Marcandelli, in view of Aragones, further in view Sarubbo.
In regard to Claim 46, see rejection of Claim 40.
In regard to Claim 47, see rejection of Claim 42.
In regard to Claim 48-51, see rejection of Claim 40.

Claims 52-57 are rejected under 35 U.S.C. 103 as being unpatentable over Marcandelli, in view of Aragones, further in view Sarubbo.
In regard to Claim 52, see rejection of Claim 40.
In regard to Claim 53, see rejection of Claim 42.
In regard to Claim 54-57, see rejection of Claim 40.


Response to Arguments
Applicant’s arguments in its Remarks are addressed by the updated statements of rejection made supra.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715